DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 2/22/21.  Claims 23-24, 32-33, and 37-50 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/21 is being considered by the examiner.

Election/Restrictions
Newly submitted claim is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 50 recites inter alia a RN camps on or access a cell provided by a donor eNodeB based on first access control information sent by the donor eNodeB which is patentably distinct from the currently claimed inventions of claims 23 and 32 which recite inter alia that a first RN camps or access a second RN based on first control information sent by the second RN.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  50 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 32, and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hampel et al. (US 2018/0288823 which claims benefit to provisional application No. 62/478, 434 which discloses all the relied upon citations).
Regarding claim 23, Hampel teaches a method, comprising:
receiving, by a first relay node (RN) (relay 220-b), first access control information (DN address) sent by a second RN (relay 220-a), wherein the second RN is connected to a donor base station (base station 105-b) (relay 220-b receives DN address in a RRC message sent by relay 220-a, wherein relay 220-a is connected to base station 105-b) [paragraphs 65-68], or the second RN is connected to the donor base station through at least one third RN; and
camping on or accessing, by the first RN based on the first access control information, a cell provided by the second RN (relay 220-b is interconnected and forms wireless backhaul network with camping on or accessing, by the first RN based on the first access control information”) [paragraphs 65-68].
Claim 32 recites similar subject matter as claim 23 and is therefore rejected on the same basis.
Regarding claim 46, Hampel the method according to claim 23, further comprising:
in response to determining, by the first RN, to access the second RN (relay 220-b determines to access or interconnect with relay 220-a) [paragraphs 65-68].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2018/0288823) in view of CAI et al. (US 2011/0081903 hereinafter “Cai”).
Hampel does not explicitly teach wherein the first access control information comprises: an RN-specific cell bar parameter.  In an analogous prior art reference, Cai teaches that a first RN (relay node) transmits an RN-specific cell bar parameter (RN cell barring/unbarring status) to a second RN (RN) .
Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2018/0288823) in view of Van Phan et al. (US 2013/0172000).
Regarding claim 43, Hampel does not explicitly teach wherein the first access control information comprises load that the second RN has a capacity to bear.  In an analogous prior art reference, Van Phan teaches that a RN (relay node) transmits load that the RN has a capacity to bear (available capacity and/or load status) [paragraphs 63-64].  Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the invention of Hampel to allow the first access control information to comprise load that the second RN has a capacity to bear, as taught by Van Phan, in order to set up a backhaul connection with the first RN.
Regarding claim 44, Van Phan teaches the method according to claim 43, further comprising:
in response to the load that the second RN has a capacity to bear being greater than an estimated load of the first RN, determining, by the first RN, to access the second RN (relay nodes in cooperative relay node system set up backhaul links if capacity is available) [paragraphs 63-64].

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 2018/0288823) in view of Du et al. (US 2013/0272190).
Hampel does not explicitly teach wherein the first access control information comprises a type of RN allowed to access the second RN.  In an analogous prior art reference, Du teaches that a RN transmits a type of RN (RN type) to access a node [paragraphs 4-9; 51].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hampel to allow the first access control information comprises a type of RN, as taught by Du, in order for the second RN to determine if the first RN type is supported.

Allowable Subject Matter
Claims 33, 37-42, 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-24, 32, and 43-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647